Title: From Thomas Jefferson to John Wayles Eppes, 25 March 1805
From: Jefferson, Thomas
To: Eppes, John Wayles


                  
                     Dear Sir
                     
                     Monticello Mar. 25. 05.
                  
                  Yours of the 22d. by Martin is recieved together with the horse. in the exchange we have made my own knolege of the horse recived is sufficient to prevent all after-claims as to his soundness, should he become unsound.
                  so frequently the lot of horses the loss must be mine, without affecting you.
                  With respect to the land at Poplar forest you are free to enter into occupation of it when you please. the only wish I have relative to it is, that as I destine it for one of your children it may be so occupied or leased as not to wear it out. a due portion of rest unpastured or in clover not too closely pastured will always keep it in heart, so that when they recieve it it shall be of value. when that shall be is a point I have never settled: but it will depend on considerations which will weigh equally on your mind as on mine. I presume you can hardly meditate to put improvements on it of so much value as to exceed the annual profit.
                  I rejoice to hear of the health of the dear children, and of the family at Eppington.  all well here except Patsy, and she is recovering flesh and strength. by a careful regimen her stomach is getting better. at times however it becomes deranged, and shews itself immediately by it’s effect on her spirits. so great a derangement of that organ cannot but leave us anxious as to it’s course. we depend solely on prudent diet and moderate exercise to strengthen the whole system and this portion of it with the rest.
                  Mar. 26. I had written thus far before it occurred to me that whether the lands had been laid off, or how laid off had escaped my recollection. I knew that as mr Randolph’s original portion had been at the N.W. end of the tract, I had directed the additional parcel to be laid off adjoining that, and that yours was to be at the South East end, my plantations occupying the middle part. I have searched my papers & have found in a letter of Clarke’s that they had accordingly laid off 450. as. for mr Randolph adjoining his former parcel, and considering his as of double the value by the acre, of that in the S.E. end, he had marked out 903. as. for you. I had recieved his letter & plat just as I was setting out for Washington, and not having time to look at them, had put them by & never seen them since. I find on examination that as he proposed to lay off the 900. as. for you, he left about 500. of mine surrounding it in a long narrow useless belt cut off from the body of my tract which would have been injurious to me, and useless to you. the inclosed plat therefore will shew you the alteration I propose by laying off yours in a compact body at the South East end. the land there is of the second quality of red land, fine for grain & lying levell. the line which I propose will give you 1137½ acres which I am confident are of greater value than the 903. proposed by Clarke; but if they are not the line shall be made to include more, so as to be of equal value; my only object being to keep the residue in a body so as to admit future subdivision to the best advantage.
                  Present me affectionately to mr & mrs Eppes & be assured of my sincere & constant attachment.
                  
                     Th: Jefferson 
                     
                  
               